Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that each person whose signature appears below constitutes and appoints Cooper C. Collins, David Becker and Paul Aubert, or any one of them, as such person’s true and lawful attorney-in-fact and agent, with full power of substitution, for such person and in such person’s name, place and stead, in any and all capacities, to sign the Registration Statement on Form S-3 of Pernix Therapeutics Holdings, Inc., and any and all amendments (including post-effective amendments) to the Registration Statement on Form S-3, and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and ratifying and confirming all that such attorney-in-fact and agent or such person’s substitute or substitutes may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I, the undersigned, have executed this Power of Attorney as of this15th day of January, 2013. Signature Title Date /s/ David Becker Chief Financial Officer January 15, 2013 David Becker (Principal Financial Officer and Principal Accounting Officer) /s/ Michael C. Pearce Chairman of the Board of Directors January 15, 2013 Michael C. Pearce /s/ James E. Smith Director January 15, 2013 James E. Smith /s/ Anthem Hayek Blanchard Director January 15, 2013 Anthem Hayek Blanchard /s/ Steven A. Elms Director January 15, 2013 Steven A. Elms
